Citation Nr: 9910844	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for decreased vision in 
the right eye due to an eye infection.  

2.  Entitlement to service connection for back injury 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran perfected an appeal on those issues.  
The same decision granted service connection for bilateral 
hearing loss, effective from August 1996, the date of receipt 
of his claim.  The award of service connection for the 
bilateral hearing loss consists of a full award of benefits 
on that issue.  See Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

In September 1997, the veteran testified on the issues of 
service connection for defective vision in his right eye due 
to an eye infection and back injury residuals.  The hearing 
was held at the RO before a hearing officer.  In September 
1997, the claims were again denied and the veteran was sent a 
supplemental statement of the case that included the hearing 
officer's decision and information concerning the veteran's 
appellate rights.  The case was subsequently sent to the 
Board for appellate determination on those issues.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current right 
eye disability for which service connection may be granted.  

2.  There is no competent medical evidence of a nexus or link 
between a current back disorder and a disease or injury 
during the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for decreased vision in 
the right eye due to an eye infection is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for back injury 
residuals is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served his entire active duty in the Air Force.  
He essentially contends that, while on active duty, he had 
infection in his right eye that was treated and subsequently 
cleared.  However, he maintains that he since has experienced 
a deterioration and blurredness in his right eye vision.  The 
veteran also maintains that he injured his back a couple of 
times while on active duty.  One time, he maintains that he 
was working on an aircraft engine and, as he went to close a 
lever, he felt a stabbing pain to his thoracic area.  He 
claims that he was given some pain medication, placed on 
light duty for two days, and then returned to full duty.  The 
other time he claims he injured it was when he lifted his 
wife and experienced the same pain.  

The veteran's service entrance medical examination report 
notes that he had defective vision.  At the time, he had 
20/20 distant vision in the right eye and 20/25 in the left 
eye.  Near vision was 20/20 in the right eye and 20/25 in the 
left eye.  He subsequently was prescribed eyeglasses.  In 
April 1971, he was seen for complaints of having something in 
his eye (the medical record does not specify which eye was 
treated).  The eye was irrigated and the object removed.  The 
report of his May 1971 separation physical examination shows 
that he had 20/40 distant vision in his right eye and 20/40 
in his left eye.  Near vision was 20/30 in the right eye and 
20/20 in the left eye.  The medical examination report shows 
his vision was corrected to 20/20 for both eyes with 
eyeglasses.  

The veteran's service medical records report that he was seen 
for an acute lumbosacral sprain in April 1969.  He was 
treated with heat application.  His subsequent service 
medical records do not reflect any complaints or 
symptomatology associated with any back complaints; however, 
his separation physical examination report notes, by history, 
that he had twisted his back in September 1968, for which he 
received treatment, and that he had twisted it twice since 
then for which he received treatment with good results.  The 
separation report of May 1971 notes that on physical 
examination, that his back had good range of motion and no 
tenderness was found.  

In August 1996, the veteran filed his original claim, to 
include defective vision in his right eye because of an eye 
infection in service and residuals of back injury.  In 
connection with his claim, he underwent VA examination in 
October 1996.  

The report of his October 1996 VA examination shows that his 
uncorrected distant vision was 20/80 in the right eye, which 
was corrected to 20/25, and his near vision in the right eye 
was uncorrected at near J4, which was corrected to J1+.  He 
reported no history of diplopia, and his visual fields 
appeared full to count fingers.  On slit lamp examination, 
the lids and lashes were normal.  The conjunctiva and sclera 
were normal.  He had a very small opacity less than 1 mm in 
his cornea in the right eye inferotemporally.  The anterior 
chamber was deep and quiet in both eyes.  The iris had a 
round pupil and no neovascularization being appreciated.  The 
pupil examination demonstrated no afferent pupillary defect 
and was reactive in both eyes.  Macula, vitreus, and 
periphery were normal.  The diagnoses were refractive error 
with presbyopia, which corrected well with his eye glasses; 
an old stromal corneal scar of his right eye; and a history 
of an infection in his right eye.  The examiner noted that 
there was no residual evidence of the infection.  He also 
noted that, overall, the veteran has a fairly unremarkable 
eye examination, corrected with his glasses.  

As for the veteran's back, the report of his October 1996 VA 
examination revealed that his sensation to light touch was 
intact in all areas of his thoracic and lumbosacral spine.  
His motor strength was 5/5, bilaterally.  He had 1+ deep 
tendon reflexes at the right knee, otherwise, he was at 2+ 
symmetrically.  There was no evidence of abnormal abdominal 
reflexes.  He walked with a normal gait.  He was able to 
heel-toe walk without difficulty.  There was no evidence of 
clonus.  The range of motion of his lumbosacral spine was 
diffusely limited to approximately 70 degrees of normal.  X-
rays revealed mild degenerative changes at the lumbar spine, 
predominately at the L3 through S1 levels.  

During the veteran's personal hearing held before a hearing 
officer at the RO in September 1997, he testified that he had 
a contagious eye infection and injured his back, at least 
twice, while on active duty service.  He related that, 
because of the infection, his vision deteriorated and he was 
prescribed eyeglasses.  As for his back, he testified that, 
for the first few years following his separation from active 
duty, he self-medicated the condition and then received 
treatment from a chiropractor in 1978.  He again started 
seeing a chiropractor in 1990 who, according to the veteran, 
told him that his back condition could be related to injuries 
the veteran sustained in service.  

II.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

A.  Right Eye

In the veteran's case, he entered active duty with his 
entrance examination noting that he had defective vision that 
was correctable with eyeglasses. While on active duty 
service, he was prescribed eyeglasses, which corrected his 
vision.  At separation from service, the medical report notes 
that his vision still was corrected to normal with the use of 
eyeglasses.  

The Board notes that defective vision is not a disease or 
disability within the applicable legislation for compensation 
purposes.  See 38 C.F.R. § 3.303(c).  The Board also notes 
that while service connection may be granted, in limited 
circumstances, for a disability due to aggravation of a 
constitutional or developmental abnormality by a superimposed 
disease or injury, such is not shown to be the case here.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  Nowhere in the veteran's 
service medical records is it reflected that a superimposed 
disease or injury permanently aggravated the vision in his 
right eye.  Although he was seen for complaints of having 
something in his eye (neither eye specified), the eye was 
irrigated and the object was removed.  At separation from 
active duty, his vision was correctable normal and there was 
no sequelae found as to any other treatment he may have 
received while on active duty.  

Although the veteran was released from active duty in 1971, 
he did not file his original claims until 1996.  The report 
of VA medical evaluation in October of that year reflects 
that, although the examiner noted a history of an infection 
in the veteran's right eye while on active duty, the examiner 
found no residual evidence on any infection in the eye.  

In essence, the medical evidence does not show that the 
veteran currently has a current right eye disability for 
which service connection may be granted.  His visual problems 
are corrected to normal with the use of glasses.  Moreover, 
there is no competent medical evidence or opinion suggesting 
that his vision permanently increased in severity during 
service as a result of superimposed in-service disease or 
injury, to include eye infection, and no medical diagnosis of 
residuals of his in-service eye infection.  In the absence of 
competent evidence of a current disability (and of a nexus 
between that disability and service), there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App.223, 225 (1992).  

While the veteran may well believe that he currently has a 
current right eye disability that is related to service, the 
Board would emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion such as the diagnosis of a disability, or an 
opinion as to the etiology of that disability.  As the 
veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical causation); hence, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In the absence of competent medical evidence a nexus between 
a current right eye disability and an in-service disease or 
injury, including an eye infection, the claim is not 
plausible, and must be denied as not well grounded.  


B.  Back Injury

The veteran's service medical records show that he sustained 
an acute lumbosacral sprain in May 1969.  The subsequent 
military medical record do not reflect any actual treatment 
for any back complaints; however, his separation examination 
report of may 1971 notes, by history, that had twisted his 
back in September 1968 and twice more since that time.  Upon 
separation examination in may 1971, his back was found to be 
normal with good range of motion and no tenderness found.  It 
was not until over twenty-five years after his separation 
from active duty that the medical evidence shows mild 
degenerative changes in the lumbar spine.  Although the 
veteran related that he had seen a chiropractor in 1978, 
approximately seven years after his separation from active 
duty service, and again in 1990, he has presented no medical 
records of that treatment, and he has not indicated that such 
would well ground his claim for service connection.

Significantly, there is no competent medical evidence of a 
nexus between the veteran's current degenerative changes and 
back problems for which he was treated during his active duty 
service.  The veteran has claimed that, sometime after 1990, 
his chiropractor told him that his back condition could be 
related to the two injuries he sustained while he was on 
active duty.  Aside from the question of whether his 
chiropractor, not a medical doctor, is competent to render a 
medical opinion, the Board would emphasize that even a 
statement of what a doctor told a claimant does not 
constitute the medical nexus evidence required to well ground 
the veteran's claim.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  It is also significant that as the veteran has 
not indicated that a written medical statement of a nexus 
between the current back problems and service exists, there 
is no potentially supportive evidence to obtain.

The veteran may well believe that his current back condition 
is the same disorder for which he was treated in service.  
However, even if his testimony and assertions were accepted 
as establishing continuity of back symptomatology since 
service consistent with Savage and section 3.303(b), his 
claim would still fail in the absence of a medical opinion 
linking that symptomatology to the current condition.  For 
the reasons noted above, the veteran is not competent to 
render such a nexus opinion regarding the medical etiology of 
his disability.  See Jones, Espiritu, supra.  Again, the 
Board would emphasize that a well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak, 
supra.

In the absence of competent medical evidence a nexus between 
the veteran's current back disability and an in-service 
disease or injury, the claim is not plausible, and must be 
denied as not well grounded.

III.  Conclusion

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for decreased vision in his right eye due to an 
eye infection and for back injury residuals are well 
grounded.  As the duty to assist has not been triggered by 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the record to support his claims 
for service connection.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board acknowledges that the RO did not clearly deny the 
veteran's claim as not well grounded.  However, even when a 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, appears to proceed to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
This is particularly true in light of the fact that the RO 
informed the veteran of the legal requirement of submitting a 
well-grounded claim in its December 1996 Statement of the 
Case.  The Board finds that the duty to inform the veteran of 
evidence needed to complete his application for benefits has 
been met.  See 38 C.F.R. § 5103; Robinette, 8 Vet. App. at 
77-78.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for decreased vision in the right eye due to an 
eye infection is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for back injury residuals is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

